Notice of Pre-AIA  or AIA  Status
Claims 1, 3-9, 12-17, 19 & 20 remain for examination.  The amendment filed 11/19/20 amended claims 9, 12-17 & 20; and cancelled claims 18 & 19.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of the amendment filed 11/19/20, with respect to the rejection of claims 9, 12-17, & 20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 9, 12-17, & 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 12-17, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 was previously found to be allowable as disclosed in the Final Rejection mailed 9/3/20 (page 7).  Independent claims 9 and 16 were amended to incorporate identical limitations to those that were held to be allowable subject matter in claim 1, and are therefore allowable for substantially similar reasons as those for claim 1.  Dependent claims 3-8, 12-15, 17, & 20 follow from independent claims 1, 9, & 16 and are of consequence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        1/15/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435